Citation Nr: 1438845	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part denied the reopening of the Veteran's claim for service connection for a back disorder.  


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in a September 1993 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received since the September 1993 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim for service connection for a back disorder, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the September 1993 rating decision that denied service connection for a back condition is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the RO denied service connection for a back condition in a September 1993 rating decision.  The Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

At the time of the September 1993 rating decision, service connection for a back condition was denied because there was a lack of evidence showing that there was a current disability.  The evidence obtained since the September 1993 rating decision includes an August 2010 magnetic resonance imaging report documenting degenerative disc disease of the lumbosacral spine, a current back disability.  This diagnosis is confirmed in the other medical records dated subsequent to the 1993 RO rating decision.  

The Board concludes that the evidence received since the September 1993 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim for service connection.  Accordingly, the claim for service connection for a back disorder is reopened.


ORDER

New and material evidence having been received; the previously denied claim of entitlement to service connection for a back disorder is reopened.  


REMAND

At the May 2013 hearing before the Board, the Veteran testified that he was treated for his claimed back disorder at the VA Medical Center (VAMC) in downtown Chicago in 1993 or 1994.  Review of the record does not reveal any attempt to obtain these records.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In a June 2010 VA examination, the diagnosis of degenerative disc disease of the lumbosacral spine was confirmed.  The examiner opined that the "condition of the lumbar spine was previously evaluated and is not service-connected."  This medical opinion appears to be based solely on the fact that service connection was previously denied, and does not offer an actual opinion as to etiology of the claimed low back disorder, especially in light of evidence in the service treatment records of treatment for recurrent low back pain during service.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Another examination is required to obtain an adequate medical opinion.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for a back disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must attempt to obtain records related to treatment of this Veteran at VAMC Chicago for the years 1993 and 1994.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must afford the Veteran a VA examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and his work history, the examiner must opine as to whether the any current back disorder is related to his active military service.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that he has experienced back symptoms since active military service.  

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection for a back disorder must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


